       3:19-cv-03175-TSH # 24   Page 1 of 2                                         E-FILED
                                                     Thursday, 13 August, 2020 09:06:33 AM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JOSEPH HENRY HINNEN, IV,            )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     No. 19-cv-3175
                                    )
ANDREW SAUL, Commissioner           )
of Social Security,                 )
                                    )
            Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      The Stipulation to Award Attorney’s Costs and Fees (d/e 23)

(Stipulation) is ALLOWED. This Court awards Plaintiff $8,336.00 in

attorney fees (the “Award”). The Award fully and completely satisfies any

and all claims for fees, costs, and expenses that may have been payable to

Plaintiff in this case under the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412.

      The Award belongs to Plaintiff, but Plaintiff may, and has, assigned

his right to the Award to his attorney Peter Drummond. See Stipulation.

The United States may also take an offset against the Award to satisfy any

pre-existing debts that Plaintiff owes the United States. See Astrue v.

Ratliff, 560 U.S. 586 (2010). If the United States determines that all or any

                                 Page 1 of 2
       3:19-cv-03175-TSH # 24    Page 2 of 2




portion of the Award is not subject to offset for such debts, Defendant shall

pay the portion of the Award not subject to offset to Plaintiff’s attorney Peter

Drummond. Plaintiff’s Motion for EAJA Fees and Costs Pursuant to 28

U.S.C. 2412 (d/e 22) is DENIED as moot.

ENTER: August 12, 2020



                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 2 of 2
